Citation Nr: 0925608	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-25 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent disabling for posttraumatic stress disorder 
(PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant served on active duty from September 1947 to 
September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the appellant's claim of 
entitlement to service connection for PTSD, assigning a 30 
percent disability rating effective October 15, 2004, and 
denied entitlement to TDIU.  The April 2005 rating decision 
deferred the issues of entitlement to increased disability 
ratings for residuals of cold injury to the right hand, left 
foot and right foot and entitlement to an increased 
disability rating for residuals of a gunshot wound to the 
left forearm.  The appellant submitted a notice of 
disagreement (NOD) with the assignment of the 30 percent 
disability rating for PTSD and the denial of TDIU in June 
2005.  In August 2005, the RO issued a rating decision that 
continued: the noncompensable disability rating for the 
residuals of a gunshot wound to the left forearm; the 10 
percent disability rating for cold injury to the right hand; 
the 20 percent disability rating for cold injury to the left 
foot; and the 20 percent disability rating for cold injury to 
the right foot.  In September 2005, the appellant submitted a 
NOD with the continuance of the disability ratings assigned 
for his cold injury residuals.  In August 2006, the appellant 
perfected his appeal with regard to all of the aforementioned 
issues.

In a February 2008 rating decision, the RO increased the 
appellant's disability ratings for the residuals of cold 
injury: to the left foot, from 20 to 30 percent disabling; to 
the right foot, from 20 to 30 percent disabling; and to the 
right hand, from 10 to 30 percent disabling.  These are the 
maximum evaluations allowable for these disabilities.  Thus, 
these issues are resolved and no longer on appeal.

In May 2009, the appellant presented sworn testimony during a 
video conference hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the appellant's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The appellant is seeking a disability rating in excess of 30 
percent for PTSD and entitlement to TDIU.  After having 
carefully considered the appellant's claims, and for reasons 
expressed immediately below, the Board finds that this case 
must be remanded for additional evidentiary development.

During the course of the appellant's Board video conference 
hearing in May 2009, the appellant indicated that he had 
spent the winter months of 2008 and 2009 in Florida.  During 
his time there, he stated that he sought treatment for his 
PTSD at the VA Medical Center (VAMC) in Sarasota, Florida.  
He further stated that upon his return to Ohio, he resumed 
his PTSD treatment at the VA Painesville facility.  See Board 
hearing transcript, May 21, 2009.  Review of the appellant's 
claims file reveals VA treatment records dated through 
January 2008.  There is no indication that the appellant's 
VAMC Sarasota treatment records or his recent VA Painesville 
treatment records have been associated with the claims file.  
These records should be obtained.

Upon review of these records, if the AMC determines that a 
new VA PTSD examination is necessary, one should be 
scheduled.  The duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the appellant.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In addition, where the evidence of record 
does not reflect the current state of the appellant's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008).

Since the assignment of a higher evaluation for PTSD could 
impact the appellant's claim for individual unemployability 
now on appeal, the two issues are inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland 
v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. 
App. 11, (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC should inform the appellant 
of his rights and duties under the 
Veterans Claims Assistance Act of 2000, 
with regard to his increased rating 
claim for PTSD.

2.  The AMC should obtain any 
outstanding VA treatment records from 
the VAMC in Sarasota, Florida and the 
VA facility in Painesville, Ohio, dated 
from January 2008 to the present.  If 
no records are available, this should 
be memorialized in the appellant's 
claims file.

3.  Upon receipt and review of the 
appellant's missing VA treatment 
records, if and only if the AMC 
determines the appellant requires a new 
VA PTSD examination, one should be 
scheduled.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims for an increased 
initial disability evaluation for PTSD 
and TDIU should be readjudicated.  If 
either or both claims remain denied, a 
supplemental statement of the case should 
be provided to the appellant and his 
representative.  After they have had an 
adequate opportunity to respond, these 
issues should be returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

